DETAILED ACTION
Acknowledgements
The amendment filed 01/21/2021 is acknowledged.
Claims 15-28 are pending.
Claims 20 and 24-28 are withdrawn.
Claims 15-19, and 21-23 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 15-19 and 21-23 in the reply filed on 01/21/2021 is acknowledged.
Claims 20 and 24-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
the automated vehicle location component receiving localization data in claim 15,
a validation component which generates validation data in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 15-19 and 21-23 are directed to a device.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) transaction validation, which is an abstract idea.  Specifically, the claims recite “…receiving…localization data…; …generates validation data based on user identifier…, the localization data…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve steps for performing transaction validation based on the user identifier and localization data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of device, beacons and processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, performing transaction validation including receiving localization data and generating validation data based on user identifier and the localization data.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 15-19 and 21-23 are apparatus claim which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve transaction validation including receiving localization data and generating validation data based on user identifier and the localization data.  This only uses the processor or computer system to automate or implement the abstract idea of performing transaction validation.  Dependent claim 16 describes clock synchronization between device and beacons.  Dependent claim 17 describes transaction data.   Dependent claims 18-19 describe transportation network. Dependent claim 21 describes the device.  Dependent claim 22 describes receiving user identifier. Dependent claim 23 describes RFID tag.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing transaction validation including receiving localization data and generating validation data based on user identifier and the localization data.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a device, beacons and processor as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 15 recites “a validation component…, the localization data serving to identify a stop…” However, Applicant’s Specification does not provide an algorithm for “serving”. Therefore, the claim lacks written description as it fails define “serving” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
Claims 16-19 and 21-23 are also rejected as each depends from claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 limitations the automated vehicle location component receiving localization data… and a validation component which generates validation data … have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).
Claims 16-19 and 21-23 are also rejected as each depends from claim 15.

Unclear Scope
Claim 15 is directed to an automated trip validation device (the automated trip validation device comprising:…).  However, the automated trip validation device is also used to describe a limitation (…a user identifier received by the automated trip validation device from…).  This is improper as the automated trip validation device is not fully defined.  The scope is unclear (In re Zletz).
Dependent claims 16-19 and 21-23 inherit the same deficiency and are rejected for the same reason.	

Claim 18 is dependent of claim 15, where claim 15 comprising an automated vehicle location component, a validation component and a processor.  However, claim 18 describes a transportation network includes beacons and vehicle “a transportation network comprising a set of beacons…and a plurality of transportation vehicles…”.  It is unclear claim 18 is directed to an automated vehicle location component, a validation component, a processor, a set of beacons or a plurality of transportation vehicles.  “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claim 19 inherit the same deficiency and are rejected for the same reason.

Similarly, claim 22 is dependent of claim 15, where claim 15 comprising an automated vehicle location component, a validation component and a processor.  However, claim 22 also includes acts performed by an RFID tag and mobile communication device “wherein the user identifier is received…by an RFID tag swiped with the mobile communication device”.  It is unclear claim 22 is directed to an automated vehicle location component, a validation component, a processor, a RFID tag or a mobile communication device.  “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claim 23 inherit the same deficiency and are rejected for the same reason.

Insufficient Antecedent Basis
Claim 17 recites “wherein the transaction data includes a timestamp” in line 1 of claim 17.
Claim 19 recites “further comprising a data processing server which receives the transaction data … and performs a transaction based on the transaction data.” in lines 2 and 4 of claim 19. 

Unclear
Claim 17 recites “wherein the transaction data includes a timestamp.”  This renders claim 17 indefinitely because it is unclear where the transaction data is from.
Similarly, claim 21 recites “a transmission component which transmits encrypted transaction data…” This renders claim 21 indefinitely because it is unclear where encrypted transaction data is from.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 18 recites “A transportation network comprising a set of beacons located at vehicle stops on routes of the network and a plurality of transportation vehicles, each configured for transporting passengers between stops on one of the routes, each of the plurality of transportation vehicles including an automated trip validation device as claimed in claim 15.”  Claim 15 is in improper dependent form  because it does not contain all of the limitation from claim 15.
Claim 19 also rejected as it depends from claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over 3rd IEEE International Conference on Computer Science and Information Technology (ICCSIT), vol 6, pp. 459-462, 2010, RFID-based Ticketing for Public Transport System: Perspective Megacity Dhaka (“Hasan et al.”) in view of US Application Publication US20150169914A1 (“Petre et al.”).

Regarding claim 15, Hasan et al. teaches:
an automated vehicle location component which is moved by the vehicle relative to associated stationary beacons along the route, (Figs. 3 and 5; page 459 Section II.)
a validation component which generates validation data based on a user identifier received by the automated trip validation device from a proximate mobile communication device, the localization data serving to identify a stop on the route associated with the validation data; and (pg. 461 section V. Table II )
a processor which implements the components. (pg. 459 section II. System Description)
Hasan et al. does not teach:
the automated vehicle location component receiving localization data from each of the beacons while within range of the respective beacon;

the automated vehicle location component receiving localization data from each of the beacons while within range of the respective beacon; (para 0021)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the RFID-based Ticketing for Public Transport System of Hasan et al. by adding the feature of collecting location data via beacons in accordance with the teaching of Petre et al.. This modification further automates the Hasan et al.’s RFID-based ticketing process by automating the process of location data collection. This modification reduces or prevents the fraudulence and improves passengers’ bus ride experience. 

Regarding claim 22, Hasan et al. in view of Petre et al. discloses all the limitations described above.  Hasan et al. further discloses:
wherein the user identifier is received from the [device] by an RFID tag swiped with the [device]. (pg 461 Section V, Table II)
Petre et al. discloses:
[device] is the mobile communication device (paras 0007, 0049).

Regarding claim 23, Hasan et al. in view of Petre et al. discloses all the limitations described above.  Hasan et al. further discloses:
wherein the RFID tag includes the processor. (page 459, section II. System Description)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 3rd IEEE International Conference on Computer Science and Information Technology (ICCSIT), vol 6, pp. 459-462, 2010, RFID-based Ticketing for Public Transport System: Perspective Megacity Dhaka (“Hasan et al.”) in view of US Application Publication US20150169914 (“Petre et al.”), and in further view of US Grant Publication US9367718B2 (“Wild et al.”).

Regarding claim 16, Hasan et al. in view of Petre et al. discloses all the limitations described above. Hasan et al. and Petre et al. do not teach:
further comprising a synchronization component which synchronizes a clock with clock signals received from the stationary beacons.
However, Wild et al. teaches:
further comprising a synchronization component which synchronizes a clock with clock signals received from the stationary beacons. (Fig. 2 item S120; col 3 ln 5–8, col 6 ln 13-27)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Hasan et al. and Petre et al. by adding the feature of RFID tag synchronizing internal clock with beacons in accordance with the teaching of Wild et al.. This modification improves the accuracy of the data received from beacon. 

Regarding claim 17, Hasan et al. in view of Petre et al., and in further view of Wild et al. discloses all the limitations described above.  Hasan et al. further discloses:
wherein the transaction data includes a timestamp. (page 461 left col the 2nd para “After all the passengers…” )

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over 3rd IEEE International Conference on Computer Science and Information Technology (ICCSIT), vol 6, pp. 459-462, 2010, RFID-based Ticketing for Public Transport System: Perspective Megacity Dhaka (“Hasan et al.”) in view of US Application Publication US20150169914A1 (“Petre et al.”), and in further view of US Application Publication US20150348334A1 (“Ekselius et al.”).

Regarding claim 18, Hasan et al. in view of Petre et al. discloses all the limitations described above.  Hasan et al. further discloses:
a plurality of transportation vehicles, each configured for transporting passengers between stops on one of the routes, each of the plurality of transportation vehicles including an automated trip validation device as claimed in claim 15. (Figs. 3-5)

A transportation network comprising a set of beacons located at vehicle stops on routes of the network.
However, Ekselius et al. teaches:
A transportation network comprising a set of beacons located at vehicle stops on routes of the network and. (para 0051)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Hasan et al. and Petre et al. by adding the feature of providing beacons at all vehicle stops in accordance with the teaching of Ekselius et al.. This modification enables the ability to automate the process of obtaining location data. Hence, it improves user experience (Ekselius et al., abs). 

Regarding claim 19, Hasan et al. in view of Petre et al., and in further view of Ekselius et al. discloses all the limitations described above.  Hasan et al. further discloses: 
further comprising a data processing server which receives the transaction data from the automated trip validation devices via [devices] and performs a transaction based on the transaction data. (page 459, last para of Section I. Introduction)
Petre et al. discloses:
[devices] are mobile communication devices (paras 0007, 0049)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 3rd IEEE International Conference on Computer Science and Information Technology (ICCSIT), vol 6, pp. 459-462, 2010, RFID-based Ticketing for Public Transport System: Perspective Megacity Dhaka (“Hasan et al.”) in view of US Application Publication US20150169914A1 (“Petre et al.”), and in further view of US Grant Publication US6813503B1 (“Zillikens et al.”).

Regarding claim 21, Hasan et al. in view of Petre et al. discloses all the limitations described above.  Petre et al. further discloses: 
further comprising a transmission component which transmits transaction data to another proximate mobile communication device. (Fig. 8, para 0049)
Hasan et al. and Petre et al. do not teach:
encrypted transaction data
However, Zillikens et al. teaches:
encrypted transaction data (col 7 ln 62-63; col 8 ln 10-11; col 14 ln 13-14)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Hasan et al. and Petre et al. by adding the feature of encrypting transaction data in accordance with the teaching of Zillikens et al.. This modification provide a high level of data security (Zillikens et al., col 7 ln 32-35). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685